DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Breneman et al. (US Patent 4,826,668).
Regarding Claim 1, Breneman discloses the production of ultra-high purity polycrystalline silicon (Col 1, lines 7-9). Polycrystalline silicon is also known in the art as polysilicon, and thus this reads on Claim 1, in which a method for producing polysilicon is disclosed. Further, Breneman discloses that generally polycrystalline [silicon] rods are made by the pyrolytic decomposition of a gaseous silicon compound, such as silane or a chlorosilane on a rod-shaped, heated filament made preferably from a silicon seed rod (Col 1, lines 23-27) and additionally cites the employment of a bell-shaped silane pyrolysis reactor (Col 7, lines 22-23). This comprises the Siemens process, and thus reads on Claim 1, in which polysilicon is produced by the Siemens process with use of a chemical reactor. Breneman further discloses a conduit for exhaust gas connected to a separation and recovery system (Col 12, lines 62-63). The examiner 
Further regarding Claim 1, Breneman does not disclose the distance of the blocking valve in relation to the reactor to be no more than 10 m; however, one of ordinary skill in the art would find it obvious to determine such a placement of the blocking valve with consideration to prima facie obvious. See MPEP 2144.04 (VI) (C).
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above. Further, while Breneman does disclose the temperature of the cooling water supplied to the cooler (Col. 11, lines 62-64), it is silent on the maintained temperature of the wall. While the temperature of the wall of the cooler is not disclosed by Breneman, given this disclosure of silicon powders formed by homogenous decomposition, it would be obvious to one skilled in the art to determine the proper temperature of the wall of the cooler to minimize the amount of undesirable silicon powders formed by homogenous decomposition in the cooler (Col 3, lines 27-29). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical. See MPEP§2144.05.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the relied upon prior art fails to teach the length of the waste gas pipe, and that Fig. 8 of Breneman’s disclosure makes the conduit 22 seem longer than 10 m as claimed by the applicant, this finding is not found to be sufficient to overcome the rejection. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. See MPEP 2125 (II). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736